In an action to recover damages, inter alia, for personal injuries and false arrest, plaintiffs appeal, (1) as limited by their brief, from so much of an order of the Supreme Court, Queens County, dated April 20, 1978, as upon reargument adhered to its original determination (a) denying their motion to permit a late filing of their complaint and (b) granting defendants’ cross motion to dismiss the action and (2) from an order of the same court, dated August 8, 1978, which denied their motion for reargument. Appeal from order dated August 8, 1978 dismissed, without costs or disbursements. No appeal lies from an order denying reargument. Order dated April 20, 1978 affirmed insofar as appealed from, without costs or disbursements. Plaintiffs’ failure to serve a complaint for 32 months after defendants’ demand therefor, their reliance upon the unacceptable excuse of attorney neglect, and their additional failure to provide an affidavit of merit to establish factually meritorious causes of action lead to the conclusion that Special Term acted properly in denying their motion to permit late service of the complaint. Plaintiffs’ claim of lack of intent to abandon their case is neither controlling nor supported in the record. Additionally, plaintiffs’ attorney’s affirmation that he delayed service of the complaint pending the release from prison of one of the plaintiffs does not constitute a justifiable reason for the delay where, as here, the same attorney represents all three plaintiffs. Therefore, the denial of plaintiffs’ motion and the granting of defendants’ cross motion to dismiss the action pursuant to CPLR 3012 (subd [b]) constituted proper exercises of Special Term’s discretion. Hopkins, J. P., Damiani, Rabin and Mangano, JJ., concur.